                                             UNITED STATES DISTRICT COURT
                                                         for the
                                            EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                                                       Case Number: 3:20-mj-0005 DMC

v.

JENNIFER SUZANNE SHAFFER                                                                  JUDGMENT IN CRIMINAL CASE
Defendant pleaded guilty or no contest, is adjudged guilty and convicted of the following offense(s):

Charge(s) Defendant Convicted of: Count 1, 36 CFR 261.53(e)                    Nature of Charge(s): Possession of Methamphetamines

Count 2 is dismissed.

ACCORDINGLY, YOU ARE HEREBY SENTENCED TO THE FOLLOWING:

☒ PROBATION for a term of one (1) year. Your conditions of probation are as follows:

      1.       Your probation is unsupervised.
      2.       You shall not commit another federal, state, or local crime.
      3.       You shall notify the court and, if represented by counsel, your counsel of any change of address and contact number; and the
               following additional checked conditions:
      ☒        You shall pay a fine in the amount of $340.00 and a special assessment of $10.00 for a total financial obligation of $350.00, which
               shall be paid in full on or before October 1, 2020. While on probation and subject to any financial obligation of probation, you shall
               notify the court of any material change in your economic circumstances that might affect your ability to pay the fine.
      ☐        You shall perform _____ hours of community service by ____________ .
      ☐        You are hereby committed to the Bureau of Prisons to be imprisoned for a term of ____ months/days beginning immediately or
               by reporting to the United States Marshal located at 501 I Street, 5th Floor, Sacramento, California, 95814 unless a different
               reporting time has been reported prior to that date.
      ☒        You are prohibited from entering the Rogue River – Siskiyou National Forest for a period of one
               year.

☐ YOU ARE ALSO ORDERED TO APPEAR for a REVIEW HEARING on at and ORDERED TO file a Status Report 14 days prior to
your scheduled hearing. Please note that failure to appear could result in an arrest warrant being issued against you.

IT IS FURTHER ORDERED that financial payments shall be made by CHECK or MONEY ORDER and will be subject to
late/delinquent charges imposed by the Court if not paid timely. If your conviction also involves a moving violation , an abstract
could be placed on your driving record for failure to pay. The check or money order must be made payable to:
“CLERK- U.S.D.C.” and SENT to the following address:

     CLERK, UNITED STATES DISTRICT COURT
     Eastern District of California- Sacramento
     501 I Street, Suite 4-200
     Sacramento, CA 95814

Your check or money order must indicate your name and case number shown above to ensure your account is credited for
payment received and that no late fees or warrants/abstracts are attached to your case for failure to pay.




Dated: March 24, 2020
                                                                    ____________________________________
                                                                    DENNIS M. COTA
                                                                    UNITED STATES MAGISTRATE JUDGE
